91 S.W.3d 153 (2002)
STATE of Missouri, Respondent,
v.
Earl REDD, Appellant.
No. ED 80606.
Missouri Court of Appeals, Eastern District, Division One.
November 26, 2002.
Douglas R. Hoff, Assistant State Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Richard A. Starnes, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Earl Redd (hereinafter, "Appellant") appeals from his judgment entered upon convictions of kidnapping pursuant to Section 565.110 RSMo (2000)[1] and sexual abuse in the first degree pursuant to Section 566.100. Appellant waived his right to a jury trial and was convicted and sentenced by the trial court. Appellant's sole point on appeal argues the trial court erred in admitting evidence of his prior bad acts over his defense counsel's objection.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court's admission of this evidence was not an abuse of discretion, and Appellant suffered no prejudice as a result. State v. Sladek, 835 S.W.2d 308 (Mo. banc 1992). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.